Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
_ _ _
DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8 and 15 are independent.
The application was filed on April 10, 2020, does not claim any foreign priority, and claims the domestic benefit of US 61/647,964 filed on 5/6/2012, US 13/674,007 filed on 11/10/2012, US 14/639,007 filed on 2/23/2015, US 15/383,708 filed on 12/29/2016, US 15/936,193 filed on 3/26/2018, and US 16/243,331 filed on 1/9/2019.  The application is currently assigned to eBay Inc.

Oath/ADS
An Application Data Sheet was submitted on  April 10, 2020.

Comments
While differences between the applied art and features described in Applicants’ application may be noted, it is respectfully noted that any such features must be explicitly recited in the claims or comprehensively and definitively set forth in the specification. It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  Proposals and/or discussion issues may be submitted in advance via, e.g., email so that the examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution. The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of independent claims 1, 8 and 15 recite two separate negative limitations:  “the placing of the first software application in the first locked mode not affecting a mode of any other software application on the user device” and “the first data not affecting a locked mode of any other software application” on the user device.  However, he specification broadly and at a high-level briefly refers to a power savings mode [0024], batch mode [0021] and a locked and unlocked mode (Abstract, [0050]), and the specification fails to provide any support or description of what is encompassed (and not encompassed) by “not affecting a mode of any other software application on the user device” particularly as the specification also appears to fail to provide any meets and bounds as to “a software application” and how that application is placed into a locked mode (e.g., directly or indirectly).   Is the recitation of “a mode” in the first negative limitation also a reference to a locked or unlocked mode?  Or, is that reference to another operating mode?  The specification does not appear to address this.  Also, if an application controls more aspects of a device, if that application is placed in a locked mode, then some other features and functions may also be inaccessible.  The specification fails to address any details as to what constitutes mode and not being affected.  Each of the independent claims recite the negative limitation of “not affecting a mode of any other software application”, as the specification fails to provide a sufficient description to one of ordinary skill in the art supporting the negative limitations and what the meets and bounds thereof are.  
Each of the dependent claims 2-7, 9-14 and 16-20 stand rejected at least based on their respective dependency from one of independent claims 1, 8 and 15, respectively, as the dependent claims do not recite additional features addressing the lack of written description supporting the features in each of independent claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US 20060026689 to Barker

Regarding Claims 1, 8 and 15, Barker teaches:
(Claim 1.) A computer-implemented method comprising: | (Claim 8.) One or more non-transitory machine-readable media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations, the operations comprising: | (Claim 15.) A computer system comprising: one or more processors; and one or more non-transitory machine-readable media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: (Barker, FIG. 1, 3, 4; [0018]-[0020]);

placing a state of a first software application on a user device in a first locked mode, the placing of the first software application in the first locked mode not affecting a mode of any other software application on the user device; (Barker, FIG. 1, 3, 4; [0018]-[0020], [0034]-[0036] The client security module 74 manages the security features of the client application 60. For example, the client security module 74 may implement a password lock-out function, whereby the client application 60 and related data are inaccessible to a user without entering a valid password. [0037]certain functions of the device 10 continue to operate in spite of the locks although the user cannot access the applications 60, 58; [0039] client application, receives instruction to perform a client lock or [0041]-[0043] Once the host security module implements the host lock the user is denied access to the host applications until the user performs a set of actions to unlock the device; examiner notes Barker explicitly provides that certain functions of the device continue and examiner notes such functions would be those ‘beyond’ the client and host applications, which together may correspond to a distributed ‘first software application’;  examiner further notes that features of ‘first software application’?  May it be a distributed application? Examiner notes what are meets and bounds of ‘first software application’ particularly as claim recites a negative limitation of ‘not affecting a mode of any other software application’.  While negative limitations may be not inherently ambiguous, the boundaries of the patent protection sought must be set forth definitively (See MPEP 2173.05(i); what are features of mode?  Unlocked or locked mode in need of authorization/password or other operating mode?  Additionally, examiner notes that if an overarching application is placed in a locked state, sub-applications of that device may remain in an ‘unlocked’ mode but are just not accessible by the user);

while the first software application is in the first locked mode, receiving a first data to alter the state of the first software application( Barker, FIG. 1, 3, 4; [0018]-[0020]; [0046]-[0049] When the host security module (or host operating system) calls the API to alert the client security module to the receipt of the keystroke, then control passes to the client security module. [0047] The client security module brings a user password entry screen to the foreground on the display of the device and awaits entry of a user password; examiner notes client side of device with ‘client application’ and corresponding ‘host applications’ may correspond to ‘first software application’; features/meets and bounds of ‘first software application’ are not set forth in claim to limit bri interpretation thereof, particularly in view of need for definiteness for claimed negative limitation).; and 

altering the state of the first software application to a second unlocked mode in response to receiving the first data, the first data not affecting a locked mode of any other software application on the user device (Barker, FIG. 1, 3, 4; [0018]-[0020]; [0046]-[0049] When the host security module (or host operating system) calls the API to alert the client security module to the receipt of the keystroke, then control passes to the client security module. [0047] The client security module brings a user password entry screen to the foreground on the display of the device and awaits entry of a user password; [0049] If the password is valid, then the method 200 continues as step 230, wherein the client security module unlocks the client-side of the device; examiner notes valid password must be obtained to unlock and the ‘certain functions of the device’ that continued to operate during the lock still continue to operate and are not in a different ‘locked’ mode).

Barker pertains to coordinating the operation of a client security module and host security module of a mobile electronic device (Barker [0005]).  Barker teaches various exemplary embodiments with multiple exemplary features.  It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention to explicitly incorporate different features from different embodiments, as noted by Barker itself (Barker [0060]) to achieve different functions and to provide users with effective and intuitive ways of making selections particularly on smaller screens of mobile devices with reduced screen space for displaying menus, etc. to, e.g., lock/unlock features.

Regarding Claims 2, 9, and 16, Barker teaches:
2. The method of claim 1, the method further comprising: providing for display of an instruction for altering the state of the first software application when the first software application is in the first locked mode (Barker, FIG. 1, 3, 4; [0018]-[0020]; [0045] [0046]-[0049] When the host security module (or host operating system) calls the API to alert the client security module to the receipt of the keystroke, then control passes to the client security module. [0047] The client security module brings a user password entry screen to the foreground on the display of the device and awaits entry of a user password; [0049] If the password is valid, then the method 200 continues as step 230, wherein the client security module unlocks the client-side of the device; examiner notes client side of device with ‘client application’ and corresponding host application may correspond to ‘first software application’ and ‘password entry screen’ may correspond to display an instruction for alerting the state of the first software application).

Regarding Claims 3, 10, and 17, Barker teaches:
3. The method of claim 1, wherein the first software application is placed in the first locked mode in response to one or more user commands (Barker, FIG. 1, 3, 4; [0018]-[0020]; [0046]-[0049] When the host security module (or host operating system) calls the API to alert the client security module to the receipt of the keystroke, then control passes to the client security module. [0047] The client security module brings a user password entry screen to the foreground on the display of the device and awaits entry of a user password; [0049] If the password is valid, then the method 200 continues as step 230, wherein the client security module unlocks the client-side of the device; examiner notes client side of device with ‘client application’ may correspond to ‘first software application’ and ‘password entry screen’ may correspond to display an instruction for alerting the state of the first software application).

Regarding Claims 4, 11, and 18, Barker teaches:

4. The method of claim 1, wherein the first software application is placed in the first locked mode in response to a predetermined amount of time lapsing (Barker, FIGS. 2-4; [0028] host security module 62 implements security measures in accordance with the security policies of the device 10. For example, the host security module 62 may monitor idle time of the device and display a security screen, i.e. screen saver, if an idle threshold time is exceeded. In some embodiments, the host security module 62 may permit a user to lock the keyboard or keypad 32).

Regarding Claims 5, 12, and 19, Barker teaches:

5. The method of claim 1, wherein the user device comprises a second software application managing states of software applications on the user device. (Barker, FIGS. 2-4; [0046] the host security module (or in some embodiments, the host operating system) alerts the client application to the receipt of a keystroke).

Regarding Claims 6, 13, and 20, Barker teaches:

6. The method of claim 5, the method further comprising: receiving an authentication sequence by the second software application before receiving the first data. (Barker, FIG. 1, 3, 4; [0018]-[0020], [0034]-[0036] The client security module 74 manages the security features of the client application 60. For example, the client security module 74 may implement a password lock-out function, whereby the client application 60 and related data are inaccessible to a user without entering a valid password. In another embodiment, the client security module 74 may implement a "keypad" locking system requiring a certain keystroke sequence or key combination to unlock the keypad or keyboard. The client security module 74 may include a user interface for receiving a user password).

Regarding Claims 7 and 14, Barker teaches:

7. The method of claim 6, wherein the authentication sequence is a password. (Barker, FIG. 1, 3, 4; [0018]-[0020], [0034]-[0036] The client security module 74 manages the security features of the client application 60. For example, the client security module 74 may implement a password lock-out function, whereby the client application 60 and related data are inaccessible to a user without entering a valid password. In another embodiment, the client security module 74 may implement a "keypad" locking system requiring a certain keystroke sequence or key combination to unlock the keypad or keyboard. The client security module 74 may include a user interface for receiving a user password;  [0037] certain functions of the device 10 continue to operate in spite of the locks although the user cannot access the applications 60, 58; examiner notes Barker’s teaching of keystroke sequence to unlock keypad is one exemplary embodiment and similar password sequence features may be applied to unlock client application 60).


Double Patenting
Applicants appear to have multiple co-pending related and issued applications, e.g., US 13/674,007 filed on 11/10/2012, US 14/639,007 filed on 2/23/2015, US 15/383,708 filed on 12/29/2016, US 15/936,193 filed on 3/26/2018, and US 16/243,331 filed on 1/9/2019.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, a double patenting rejection (based on anticipation or obviousness in view of prior art) may be required, as appropriate, as prosecution proceeds without establishing a new grounds of rejection.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of each of US 13/674,007 filed on 11/10/2012, US 14/639,007 filed on 2/23/2015, US 15/383,708 filed on 12/29/2016, US 15/936,193 filed on 3/26/2018, and US 16/243,331 filed on 1/9/2019 in view of over US 20060026689 to Barker, as relevant, for the features and motivation referenced above.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist in expediting prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be emailed (Maryam.ipakchi@uspto.gov) with authorization to communicate via email or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)272-3264.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171